
	
		II
		112th CONGRESS
		1st Session
		S. 1419
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2011
			Ms. Klobuchar (for
			 herself, Mr. Udall of New Mexico, and
			 Mrs. Shaheen) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prevent the use of stored value cards and other
		  electronic fund access means as methods for currency smuggling or money
		  laundering.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Anti-Cash Smuggling Act of
			 2011.
		2.Addition of
			 means of access to funds or the value of fundsChapter 53 of subtitle IV of title 31,
			 United States Code, is amended—
			(1)by inserting
			 after section 5316 the following new section:
				
					5316A.Reports on
				exporting and importing means of access to funds
						(a)Required
				reportsThe Secretary of the Treasury (in this section referred
				to as the Secretary) shall, by regulation and subject to the
				limitations of this section, require reports concerning means of access to
				funds or the value of funds belonging or credited to a person that the person,
				agent, or bailee can use, including any prepaid or stored value cards to
				electronically—
							(1)initiate a
				transfer of funds;
							(2)obtain currency
				in place of funds or the value of funds; or
							(3)purchase goods or
				services.
							(b)LimitationsUnder
				the regulations issued under subsection (a), a person, or an agent or bailee of
				that person, shall be required to, file a report under this section only when
				the person, agent, or bailee knowingly—
							(1)transports, is
				about to transport, or has transported a means of access subject to subsection
				(a) from a place in the United States to or through a place outside of the
				United States or to a place in the United States from or through a place
				outside of the United States; or
							(2)receives a means
				of access subject to subsection (a) transported into the United States from or
				through a place outside of the United States.
							(c)Filing
				criteriaA report under this section shall be filed at such time
				and place as the Secretary prescribes. The report shall contain, to the extent
				that the Secretary prescribes—
							(1)the legal
				capacity in which the person filing the report is acting;
							(2)the origin,
				destination, and route of the means of access;
							(3)when the means of
				access is not legally and beneficially owned by the person transporting the
				means of access, or if the person transporting the means of access personally
				is not going to use it, the identity of the person that gave the means of
				access to the person transporting it, the identity of the person who is to
				receive it, or both;
							(4)the amount and
				kind of funds or the value of funds to which the means of access provides
				access, and the person to whom the funds or value of funds belong or are
				credited; and
							(5)such additional
				information as the Secretary deems appropriate to carry out this
				section.
							(d)Exclusion for
				common carriersThis section does not apply to a common carrier
				of passengers when a passenger is transporting a means of access subject to
				subsection (a), or to a common carrier of goods if the shipper does not declare
				the means of access subject to subsection (a).
						(e)Additional
				authorityThe Secretary may prescribe regulations under this
				section requiring a person that holds funds or the value of funds belonging or
				credited to another person, and that provides such other person a means of
				access to such funds or value, to provide information at the time and place and
				in the manner prescribed by the Secretary in order to facilitate reporting
				under this section. Such information may include, placing conspicuous markings
				on any tangible mechanism that constitutes, or together with a personal
				identification number, code, or other input comprises, a means of access to
				funds or the value of funds in order to manifest reportable characteristics of
				the means of access.
						(f)Means of access
				to funds or the value of funds definedThe Secretary of the
				Treasury shall define the term means of access to funds or the value of
				funds for purposes of this section. Such definition shall—
							(1)include means that
				a person, agent, or bailee can use to electronically—
								(A)initiate transfers
				of funds;
								(B)obtain currency in
				place of funds or the value of funds; or
								(C)purchase goods or
				services;
								(2)include prepaid or
				stored value cards; and
							(3)not include debit
				cards or credit cards, as such terms are defined under section 603(r)(3) of the
				Fair Credit Reporting Act (15 U.S.C. 1681a(r)(3)) and under section 103(k) of
				the Truth in Lending Act (15 U.S.C. 1602(k)),
				respectively.
							;
			(2)in section
			 5316—
				(A)by amending the
			 section heading to read as follows:
					
						5316.Reports on
				exporting and importing monetary instruments and access
				devices
						;
					and(B)by amending
			 subsection (a) to read as follows:
					
						(a)In
				generalExcept as provided in subsection (c), a person or an
				agent or bailee of the person shall file a report under subsection (b) when the
				person, agent, or bailee knowingly—
							(1)transports, is
				about to transport, or has transported, monetary instruments, funds accessible
				by means of access defined by regulation under section 5316A, or a combination
				of monetary instruments and funds accessible by means of access defined by
				regulation under section 5316A, of more than $10,000 at one time—
								(A)from a place in
				the United States to or through a place outside of the United States; or
								(B)to a place in the
				United States from or through a place outside of the United States; or
								(2)receives monetary
				instruments, funds accessible by means of access defined by regulation under
				section 5316A, or a combination of monetary instruments and funds accessible by
				means of access defined by regulation under section 5316A, of more than $10,000
				at one time transported into the United States from or through a place outside
				of the United
				States.
							;
				(3)in section
			 5317—
				(A)in the section
			 heading, by inserting and
			 access devices after instruments;
				(B)by striking
			 subsection (a) and inserting the following:
					
						(a)Warrants
							(1)In
				generalThe Secretary of the Treasury (in this section referred
				to as the Secretary) may submit to a court of competent
				jurisdiction an application for a search warrant, which shall be accompanied by
				a statement of information in support of the warrant, when the Secretary
				reasonably believes—
								(A)a monetary
				instrument or a tangible mechanism that constitutes, or together with a
				personal identification number, code, or other input comprises, a means of
				access to funds or the value of funds is being transported; and
								(B)a report on the
				instrument or means of access to funds or the value of funds under section 5316
				or 5316A has not been filed or contains a material omission or
				misstatement.
								(2)Grant of
				applicationOn a showing of probable cause, the court may issue a
				search warrant for a designated person or a designated or described place or
				physical object.
							(3)Rule of
				constructionThis subsection does not affect the authority of the
				Secretary under any other provision of
				law.
							;
				(C)in subsection
			 (b), by inserting or section 5316A after section
			 5316; and
				(D)in subsection
			 (c)—
					(i)in
			 paragraph (1)(A)—
						(I)by inserting
			 5316A, after 5316,; and
						(II)by inserting
			 (including any tangible mechanism that constitutes, or together with a
			 personal identification number, code, or other input comprises, a means of
			 access to funds or the value of funds) after involved in the
			 offense; and
						(ii)in
			 paragraph (2), by inserting 5316A, after
			 5316,;
					(4)in section
			 5324(c)—
				(A)in the subsection
			 heading, by striking monetary instrument;
				(B)by inserting
			 or 5316A after section 5316 each place it
			 appears; and
				(C)in paragraph (3),
			 by inserting or means of access to funds or the value of funds
			 before the period at the end;
				(5)in section
			 5332—
				(A)in the section
			 heading, by striking Bulk
			 cash smuggling and inserting Smuggling of cash, monetary instruments, and means
			 of access to funds or the value of funds;
				(B)in subsection
			 (a)—
					(i)in
			 paragraph (1)—
						(I)by inserting
			 or 5316A after under section 5316;
						(II)by inserting
			 , or any tangible mechanism that constitutes, or together with a
			 personal identification number, code, or other input comprises, a means of
			 access to funds or the value of funds, after monetary
			 instruments the first place it appears; and
						(III)by striking
			 such currency or monetary instruments and inserting such
			 currency, other monetary instruments, or tangible mechanism; and
						(ii)in
			 paragraph (2), by inserting , other monetary instruments, or tangible
			 mechanisms after concealment of currency; and
					(C)in subsection
			 (c)(3)—
					(i)by
			 striking currency or other monetary instrument the first place
			 it appears and inserting currency, other monetary instrument, or
			 tangible mechanism that constitutes, or together with a personal identification
			 number, code, or other input comprises, a means of access to funds or the value
			 of funds;
					(ii)by
			 striking currency or other monetary instrument the second place
			 it appears and inserting currency, other monetary instrument, or
			 tangible mechanism; and
					(iii)by inserting
			 (including the funds or value of funds accessible by such tangible
			 mechanism at the time of the offense) after facilitate the
			 offense; and
					(6)in the table of
			 sections—
				(A)by striking the
			 items relating to sections 5316 and 5317 and inserting the following:
					
						
							5316. Reports on exporting and importing
				monetary instruments and access devices.
							5316A. Reports on exporting and importing
				means of access to funds.
							5317. Search and forfeiture of monetary
				instruments and access
				devices.
						
						;
					and(B)by striking the
			 item relating to section 5332 and inserting the following:
					
						
							5332. Smuggling of cash, monetary
				instruments, and means of access to funds or the value of funds into or out of
				the United
				States.
						
						.
				
